ITEMID: 001-82415
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: RAPLEY AND OTHERS v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: The applicants, Mr Anthony Richard Rapley, Mr John Stephen Lyon and Mr Bruce Bradley are British nationals who were born in 1958, 1963, and 1954 and live respectively in Surrey, North Somerset and Buckinghamshire. They were represented before the Court by Ms J. Starling, a lawyer practising in London. The United Kingdom Government (“the Government”) were represented by their Agent, Mr C. Whomersley, of the Foreign and Commonwealth Office.
The applicant’s wife died on 31 May 2000, leaving two children born in 1987 and 1990. His claim for widows’ benefits was made on 6 September 2000 and was rejected on 28 September 2000 on the ground that he was not entitled to widows’ benefits because he was not a woman. The applicant lodged an appeal on 6 October 2000, which was decided and rejected on 21 December 2000. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
The applicant’s wife died on 20 February 1998, leaving two children born in 1994 and 1997. His claim for widows’ benefits was made on 10 December 2000 and was rejected on 3 January 2001 on the ground that he was not entitled to widows’ benefits because he was not a woman. The applicant did not appeal as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
The applicant’s wife died on 3 September 1995, leaving one child born in 1992. His claim for widows’ benefits was made on 5 April 2001 and was rejected on 26 April 2001 on the ground that he was not entitled to widows’ benefits because he was not a woman. The applicant did not appeal as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
The domestic law relevant to this application is set out in Willis v. the United Kingdom, no. 36042/97, §§ 14-26, ECHR 2002-IV.
